DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:

Claim 1: it is not clear what particular element of the semiconductor device confirming that a difference is within a preset range.
Claim 3: it is not clear what particular element of the semiconductor device determines that either the first sensor module or the second sensor module is in fault.
Claim 6: it is not clear what particular element of the semiconductor device determines that  the first temperature sensor module  and  the second temperature module operate normally.
Claims 2-4 are rejected by virtue of their dependency on claim 1.
Claim 7 is rejected by virtue of its dependency on claim 6.

         
Allowable Subject Matter

Claims 1-4, 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5, 8-10 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ash et al.  (U.S. 20140314124) discloses in Figs. 1-2 a first temperature sensing module comprising  a bandgap reference circuit, wherein the temperature based on the difference between the first voltage and the second voltage. This would suggest determining fault/ incorrect temperature by confirming that the difference is not within  predetermined limits/ range, as very well known in the art.
Nolan et al. (U.S. 5619430) discloses a device in the field of applicant’s endeavor and teaches  a bandgap reference block 34 that provides a voltage to a voltage divider block 38 that generates precise high and low slope reference voltages tot use by slope A/D converter 30. The high slope reference is typically 1.23 volts and is used for the slope detect upper limit in the A/D conversion. The low slope reference voltage is typically 1/9 the high slope reference voltage or about 0.14 volts. Further, bandgap reference block 34 supplies a voltage to low voltage detector 38 for detecting the presence of a low voltage condition (For claims 1, 2).
Keskin et al. (U.S. 20180073933): [0004] The system comprises a plurality of temperature sensor (modules) on a chip, and a multiplexer having a plurality of inputs and an output, wherein each of the inputs is coupled to a respective one of the temperature sensors. The system also comprises an analog-to-digital converter (ADC) coupled to the output of the multiplexer, wherein the ADC is configured to convert an output signal from the output into a digital signal. The system further comprises a temperature manager configured to instruct the multiplexer to select one or more of the temperature sensors, to receive the digital signal from the ADC, and to compute a temperature based on the digital signal. The multiplexer is configured to generate the output signal based on one or more temperature readings from the selected one or more of the temperature sensors. This would suggest that the external ADC would be connected to an external system/ output device/ display, etc., as well known in the art.
Ikeda et al. (U.S. 20170315001) discloses a device/ method plurality of temperature sensing modules, Fig. 19, each as shown in Fig. 1, each module comprises a control logic/ controller 13, a bandgap 14, an ADC 19. One temperature sensor module outputs a plurality of first startup digital values at the time of startup, the other temperature sensor module outputs a plurality of second startup digital values at the time of startup, the controller calculates a plurality of first startup temperatures at the time of startup by substituting the plurality of first startup digital values into the first characteristic formula or the second characteristic formula of the one temperature sensor module, and the controller calculates a difference between a plurality of third startup digital values calculated by substituting the plurality of first startup temperatures into the first characteristic formula or the second characteristic formula of the other temperature sensor module and the plurality of second startup digital values and corrects at least one of the first characteristic formula and the second characteristic formula of the other temperature sensor module using the difference that has been calculated (see at least claim 7 of Ikeda). The controller corrects the power supply voltage of each of the other temperature sensor modules using the difference (see at least claim 10 if Ikeda). 
 Turullois et al. (U.S. 20180283964) [hereinafter Turullois].
teaches  obtaining third and fourth digital values based on third and fourth voltages, respectively, wherein the third and fourth voltages are provided by a bandgap circuit of the temperature sensor. comprising: the bandgap circuit generating the third voltage across a first diode junction; and the bandgap circuit generating the fourth voltage across a second diode junction; wherein the second diode junction is larger than the first diode junction. comprising: determining a difference between the third and fourth digital values; determining a quotient of the difference divided by the second digital value; and determining a temperature reading by multiplying the final value of the constant by the quotient. (claims 5-7 of Turullois).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 14, 2022